Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 4, 6, 7 and 10-18 are currently active in the application with claims 2, 5, 8 and 9 being cancelled by the Applicant.
Terminal Disclaimer
	Applicant’s terminal disclaimer filed April 05, 2022 has been approved and entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art deemed to be closest to the instant invention was Galocsy in view of Olah and Boudreault.  Galocsy teaches that it is generally known that nickel is utilized in steam methane reforming however does not disclose it use as such.  Galocsy also discloses that red mud may be utilized in fluidized beds however again does not utilize such and does not disclose any other details about its use.  Galocsy also does not disclose the use of a nickel supported red mud catalyst useful for bi-reforming.  Therefore, there would be no motivation or suggestion to do so and therefore no expectation of success.  Olah and Boudreault do not separately or together remedy this deficiency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732